DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0085823, filed on 07/24/2018.
Allowable Subject Matter
Claims 1, 4 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 4 and 7-15, the cited prior art of record does not teach or fairly suggest an apparatus along with other claim features “wherein a pair of vias adjacent to a front end portion of the first conductive area, from among the plurality of vias, are spaced apart from each other at predetermined intervals and disposed to face with each other; wherein the first conductive area, the second conductive area, and the pair of vias form a first radio wave receiving surface; wherein the plurality of vias comprise: a plurality of side vias disposed at a side portion of the first conductive area, and 2 a plurality of rear end vias disposed to be adjacent to a rear end portion of the first conductive area and to face the first radio wave receiving surface; wherein the printed circuit board comprises: a first layer including the first conductive area, a second layer including the second conductive area, and a first intermediate layer disposed between the first layer and the second layer; wherein the plurality of vias are formed to penetrate the first layer, the first intermediate layer, and the second layer; wherein the printed circuit board further comprises: a second intermediate layer disposed between the first intermediate layer and the first layer and stacked on an upper portion of the first layer, a third layer disposed between the first intermediate layer and the second intermediate layer, a fourth layer disposed between the first intermediate layer and the second layer and stacked at an upper portion of the first intermediate layer, and a third intermediate layer disposed between the fourth layer and the second layer; and wherein the waveguide antenna further comprises: a third conductive area formed on the third layer, a fourth conductive area formed at the fourth layer and disposed to face the third conductive area, and 3 a plurality of additional vias formed at predetermined intervals along edges of the third conductive area, for electrically connecting the third conductive area and the fourth conductive area.” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Katoh et al [US 2009/0066597 A1] who teaches A substrate integrated waveguide (SIW) slot full-array antenna fabricated employing printed circuit board technology. The SIW slot full-array antenna using either single or multi-layer structures greatly reduces the overall height and physical steering requirements of a mobile antenna when compared to a conventional metallic waveguide slot array antenna.
The primary reason of allowance of the claims is improvement with wherein a pair of vias adjacent to a front end portion of the first conductive area, from among the plurality of vias, are spaced apart from each other at predetermined intervals and disposed to face with each other; wherein the first conductive area, the second conductive area, and the pair of vias form a first radio wave receiving surface; wherein the plurality of vias comprise: a plurality of side vias disposed at a side portion of the first conductive area, and  a plurality of rear end vias disposed to be adjacent to a rear end portion of the first conductive area and to face the first radio wave receiving surface; wherein the printed circuit board comprises: a first layer including the first conductive area, a second layer including the second conductive area, and a first intermediate layer disposed between the first layer and the second layer; wherein the plurality of vias are formed to penetrate the first layer, the first intermediate layer, and the second layer; wherein the printed circuit board further comprises: a second intermediate layer disposed between the first intermediate layer and the first layer and stacked on an upper portion of the first layer, a third layer disposed between the first intermediate layer and the second intermediate layer, a fourth layer disposed between the first intermediate layer and the second layer and stacked at an upper portion of the first intermediate layer, and a third intermediate layer disposed between the fourth layer and the second layer; and wherein the waveguide antenna further comprises: a third conductive area formed on the third layer, a fourth conductive area formed at the fourth layer and disposed to face the third conductive area, and  a plurality of additional vias formed at predetermined intervals along edges of the third conductive area, for electrically connecting the third conductive area and the fourth conductive area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844